UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7305



LUCIUS DRAFTS,

                                             Petitioner - Appellant,

          versus


GARY D. MAYNARD; CHARLES M. CONDON, Attorney
General for the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-02-120-22BD)


Submitted:   October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lucius Drafts, Appellant Pro Se. Samuel Creighton Waters, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lucious Drafts, a state prisoner, seeks to appeal the district

court’s order dismissing as untimely his petition filed under 28

U.S.C. § 2254 (2000).      An appeal may not be taken to this court

from the final order in a habeas corpus proceeding in which the

detention complained of arises out of process issued by a state

court unless a circuit justice or judge issues a certificate of

appealability.   28 U.S.C. § 2253(c)(1) (2000).     When, as here, a

district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”    Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).      We

have reviewed the record and conclude for the reasons stated by the

district court that Drafts has not made the requisite showing. See

Drafts v. Maynard, No. CA-02-120-22BD (D.S.C. filed Aug. 6, 2002 &

entered Aug. 7, 2002).       Accordingly, we deny a certificate of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately




                                  2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3